DETAILED ACTION
The following claims are pending in this office action: 1-7, 21-33 
The following claims are amended: 1, 3, and 7 
The following claims are new: 21-33
The following claim is cancelled: 8-20
Claims 1-7 and 21-33 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 02/02/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Applicant notes: Claim 1 includes the features: a packet includes a user space metadata and a user space data; the user space metadata includes a packet descriptor generated by a user space network stack, wherein the user space network stack is included in an application of the user space; A data structure is extracted from the packet, where the data structure includes a metadata user space (MDU) object residing in a kernel space, and the MDU object includes a copy of the user space metadata containing the packet descriptor of the user space metadata, and a packet descriptor format. The data structure is validated to conform to the packet descriptor format by checking whether the packet descriptor is consistent with the packet descriptor format. In addition, the validated packet is provided to a kernel space metadata (MDK) object residing in the kernel space, where the MDK object includes a sanitized version of the user space metadata. These limitations have been address in reference to Whitworth, “Improving Networking by moving the network stack to userspace”, Imperial College London, 06-14-2010 [03-17-2022]; retrieved from the Internet: <URL https://www.doc.ic.ac.uk/teaching/ distinguished-projects/2010/m.whitworth.pdf> below and rejected accordingly.  
New claims 22 and 30 perform steps that are identical or substantially similar to the steps performed by the method of claim 1, is likewise addressed in reference to Whitworth below and rejected accordingly.  
Dependent claims 2-7, 21, 23-29 and 31-33 depend on independent claims 1, 22, and 30.  The amended/new elements in the independent claims have been addressed in reference to Whitworth below, and any additional features to the dependent claims are rejected accordingly.  Any new elements are similarly mapped to Whitworth below, and rejected accordingly.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 22-29 do not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to software/signals per se.  Claims 22-29 recites a system comprising one or more processors.  The claims do not disclose that the processors are not software or virtual processors.  For example, pg. 66, ln. 14-16 discloses that the system may be embodied as “software, hardware, or combinations of the foregoing”.  The Examiner suggests that the Applicant change the limitation in claim 22 to replace the words “one or more processors” with “one or more hardware processors and memory”.  
Claims 30-33 do not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to software per se.  Claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 21-23, 25-26, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 2017/0353499) (hereinafter “Huang”) in view of Lawrie et al. (US Pub. 2013/0111014) and in view of Whitworth, “Improving Networking by moving the network stack to userspace”, Imperial College London, 06-14-2010 [03-17-2022]; retrieved from the Internet: <URL https://www.doc.ic.ac.uk/teaching/distinguished-projects/2010/m.whitworth.pdf> (hereinafter “Whitworth”)

As per claim 1, Huang teaches a method for validating packets comprising: ([Huang, para. 0161] a set of security policies is applied to operation performed by communications sent by user-space instances) receiving a plurality of packets from a user space process ([Fig. 2A, para. 0088-0089] the user-space instance transmits data to, and the data is received by instance engines), wherein each packet of the plurality of packets resides in a user space ([para. 0090] the data communications [packets] received by the instance engine are instantiated [resides] in the user-space instances) and includes a user space metadata and a user space data, ([para. 0140] the inspected communications include data packets, comprising a header portion [user space metadata] and a data portion [user space data]) [wherein the user space metadata includes a packet descriptor generated by a user space network stack included in an application of the user space]; (wherein the user space metadata includes a packet descriptor generated by a user space network stack included in an application of the user space is taught by Whitworth below)
Huang does not clearly teach for each packet of the plurality of packets: extracting a data structure from the each packet; wherein the user space metadata includes a packet descriptor generated by a user space network stack included in an application of the user space; wherein the data structure includes a metadata user space (MDU) object residing in a kernel space, wherein the MDU object includes a copy of the user space metadata containing the packet descriptor of the user space metadata, and a packet descriptor format; and in order to validate the each packet, validating that the data structure conforms to a packet descriptor format by checking whether the packet descriptor is consistent with the packet descriptor format; and providing the validated packets to a kernel space metadata (MDK) object residing in the kernel space, wherein the MDK object includes a sanitized version of the user space metadata.
However, Lawrie teaches for each packet of the plurality of packets: extracting a data structure from the each packet; ([Lawrie, para. 0016] the network analysis device monitors each packet; [para. 0013; para. 0017] the stream discovery engine is configured to extract the protocol associated with each packet [data structure] of each packet in the network stream.  [Para. 0021] the stream discovery engine includes a packet comparator that is configured to evaluate the packet against a set of predetermined packet criteria)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements disclosed by Huang with the teachings of Lawrie to include for each packet of the plurality of packets: extracting a data structure from the each packet.  One of ordinary skill in the art would have been motivated to make this modification because by extracting data from packets decoding and analysis of the packets may be performed according to specifications so that reliable analysis may be obtained.  (Lawrie, para. 0002)
Huang in view of Lawrie does not clearly teach wherein the user space metadata includes a packet descriptor generated by a user space network stack included in an application of the user space; wherein the data structure includes a metadata user space (MDU) object residing in a kernel space, wherein the MDU object includes a copy of the user space metadata containing the packet descriptor of the user space metadata, and a packet descriptor format; and in order to validate the each packet, validating that the data structure conforms to a packet descriptor format by checking whether the packet descriptor is consistent with the packet descriptor format; and providing the validated packets to a kernel space metadata (MDK) object residing in the kernel space, wherein the MDK object includes a sanitized version of the user space metadata.
However, Whitworth teaches wherein the user space metadata includes a packet descriptor ([Whitworth, Pg. 40-41, Sec. 3.4.1 – Send Packets] the packets sent by the user space network stack and received by the kernel space network channels buffers comprises send headers [user space metadata] and their accompanying buffers [packet descriptor] which includes the max length that allows the packet to be transmitted over certain interfaces or all possible interfaces) generated by ([Pg. 42, Sec 3.4.1 – Channel Info; Pg. 43-44, Sec. 3.4.1 – Transmission Semantics] the user code library/network stack generates the packets) a user space network stack ([Fig. 2.1] the user space network stack is disclosed) included in an application of the user space; ([Pg. 1, Sec. 1.1 – Motivation; Pg. 57, Sec. 4.2 – Overview] the network stack is software [application]; the software stack functions are implemented as a library [also synonymous with an application])
wherein the data structure includes a metadata user space (MDU) object ([Whitworth, Pg. 30-31, Sec. 3.2.1 – Network Channels] when receiving [or sending – see Pg. 35, Sec. 3.3 – Channel  Management] a packet, the kernel utilizes the network channel [metadata user space object] to classify packets into the right channel using the protocol [i.e. TCP, UDP, IPv4, ICMP, etc. – a data structure])  residing in a kernel space, ([Pg. 30-31, Sec. 3.2.1 – Network Channels] the kernel classifies the packet, and so the network channel resides in kernel space; also see Fig. 2.1) wherein the MDU object includes a copy of the user space metadata ([Pg. 30-31, Sec. 3.2.1 – Network Channels, and footnote 4] the packet is copied from the user space network stack into the kernel space in order to inspect its contents for classification) containing the packet descriptor of the user space metadata, ([Pg. 35, Sec. 3.3 – Channel Management] before sending packets on network interfaces, the protocol and destination addresses to be dealt with [packet descriptor as this information is in the header buffer of the packet]) and a packet descriptor format; ([Pg. 47, Sec. 3.6 – Packet Classification] the network channel also obtains from the user space network stack the protocol family-specific code [packet descriptor format])
and in order to validate the each packet, validating that the data structure conforms to a packet descriptor format by checking whether the packet descriptor is consistent with the packet descriptor format; ([Whitworth, Pg. 51, Sec. 3.7.1 – Firewall] before sending the packet to the network interface, the packets are inspected [validated] that the protocol [data structure] conforms to the rule/protocol-specific code [packet descriptor format].  The protocol is included in the packet context [packet descriptor] that includes the protocol and source/destination)
and providing the validated packets to a kernel space metadata (MDK) object residing in the kernel space, ([Whitworth, Pg. 51, 3.7.1 - Firewall] if the packets are found to pass the inspection, the FwRuleMatch function returns FW_ACCEPT [validated], providing the packets to the network interface [a kernel space metadata object residing in the kernel space – see Fig. 2.1]) wherein the MDK object includes a sanitized version of the user space metadata. ([Pg. 31, Sec. 3.2.1 – Security] the packets passed are a verified [sanitized] version of the packet [user space metadata, as a packet contains metadata] from the user application host)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements disclosed by Huang and Lawrie with the teachings of Whitworth to include wherein the user space metadata includes a packet descriptor generated by a user space network stack included in an application of the user space; wherein the data structure includes a metadata user space (MDU) object residing in a kernel space, wherein the MDU object includes a copy of the user space metadata containing the packet descriptor of the user space metadata, and a packet descriptor format; and in order to validate the each packet, validating that the data structure conforms to a packet descriptor format by checking whether the packet descriptor is consistent with the packet descriptor format; and providing the validated packets to a kernel space metadata (MDK) object residing in the kernel space, wherein the MDK object includes a sanitized version of the user space metadata.  One of ordinary skill in the art would have been motivated to make this modification because 1) by performing as much work as possible in user-space (such as putting the network stack in the user-space) the network stack becomes more scalable, flexible, and multi-core-friendly and 2) by using the protocol-specific information, the kernel can verify, at any point during in-kernel transmission, right up until the packet is copied to the network card, that the packet source and destination match that of the supplied context so that the packets cannot masquerade as packets from another host.  (Whitworth, Pg. 14, Sec. 1.1.3 – Cache Performance; Pg. 31, Sec. 3.2.1 – Security)
	
	As for claim 2, Huang in view of Lawrie and Whitworth teaches claim 1.  

	However, Lawrie teaches wherein extracting the data structure from the each packet comprises extracting a pattern from a packet header associated with the each packet.  ([Lawrie, para. 0017; para. 0022] the comparator extracts characteristic information [a pattern] from a packet header associated with the packet which determines whether the data structure of the packet)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Huang in view of Whitworth and Lawrie for the same reasons as disclosed above. 

	As for claim 4, Huang in view of Lawrie and Whitworth teaches claim 1.  
Huang also teaches further comprising terminating the user space process when at least one packet is invalid. ([Huang, para. 0159] as a remediation measure, if validation is invalid, the system terminates the user-space instance that violated the security policy)

As for claim 5, Huang in view of Lawrie and Whitworth teaches claim 1.  
Huang in view of Lawrie does not clearly teach validating that the data structure conforms to a packet descriptor format comprises checking that the data structure comprises a valid checksum.
However, Whitworth teaches validating that the data structure conforms to a packet descriptor format comprises checking that the data structure comprises a valid checksum. ([Whitworth, Pg. 43, Sec. 3.4.1 – Transmission Semantics] in an alternative embodiment, checksum fields are filled by the application user-space network stack in as protocol specific code; [Pg. 53, Sec. 3.9 – Discussion] the network channel validates a checksum to ensure that the packet does not have a mismatch [the validation check is done by the protocol specific code, which is the packet descriptor format – see claim 1 above])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements disclosed by Huang and Lawrie with the teachings of Whitworth to include validating that the data structure conforms to a packet descriptor format comprises checking that the data structure comprises a valid checksum.  One of ordinary skill in the art would have been motivated to make this modification because a checksum mismatch on the packet allows the kernel to determine, for example, whether the program is corrupting the packet maliciously.  (Whitworth, Pg. 53, Sec. 3.9 - Discussion)

As for claim 21, Huang in view of Lawrie and Whitworth teaches claim 1.  
Huang in view of Lawrie does not clearly teach wherein the extracting the data structure from the packet includes placing the user space data of the packet into a buffer at the kernel space.  
However, Whitworth teaches wherein the extracting the data structure from the packet includes placing the user space data of the packet into a buffer at the kernel space. ([Whitworth, Pg. 30, Sec. 3.2.1 – Network Channels] to send a TCP/IP packet in user-space [the user space data of the packet], the application transmits the packet to a buffer in the network channel [the kernel space as the network channel is located in the kernel space – see Fig. 2.1])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Huang in view of Lawrie and Whitworth for the same reasons as disclosed above. 

([Huang, para. 0020] the devices performing the methods described has one or more processors)
This system comprises the processors above performing steps that are identical or substantially similar to the steps performed by the method of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 23, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 25, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 26, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 29, the claim language is identical or substantially similar to that of claim 21. Therefore, it is rejected under the same rationale applied to claim 21.

As for claim 30, Huang teaches a non-transitory computer readable medium having a computer program stored thereon, the computer program comprising a plurality of instructions executed by a processor.   ([Huang, para. 0047] a non-transitory computer readable storage medium stores programs that is executed by the processors to perform the methods described)



As per claim 31, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 33, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

Claims 3, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lawrie and Whitworth as applied to claim 2 above, and further in view of Wang (US Patent No. 8806640) (hereinafter “Wang”).  

As for claim 3, Huang in view of Lawrie and Whitworth teaches claim 2.  
Huang also teaches wherein validating that the data structure conforms to the packet descriptor format comprises [checking the pattern based on a random number and] an address associated with the each packet.  ([Huang, para. 0151] detecting the violation of the identified set of security policies [packet descriptor format] includes detecting attempts to access an external network by the user-space instance [data structure] using particular IP addresses [pattern based on one or more particular ranges of IP address] Validating that the data structure conforms to the packet descriptor format comprises checking the pattern based on a random number is taught by Wang below).   

However, Wang teaches checking the pattern based on a random number.  ([Wang, col. 6, ln. 44-58] an integrity marker pattern, a random number is used to validate [checking] the execution integrity of a program running in user space [see col. 7, ln. 20-32, and col. 2, ln. 59-67]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements disclosed by Huang, Lawrie and Whitworth with the teachings of Wang to include checking the pattern based on a random number.  One of ordinary skill in the art would have been motivated to make this modification because once its execution (i.e. packet) has been checked, the application (i.e. the user-space program) can be classified as valid or trustworthy, rather than compromised by malware.  (Wang, col. 6, ln. 31-35)

As per claim 24, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 32, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 6-7, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lawrie and Whitworth as applied to claim 1 above, and further in view of Guthula et al. (US Pub. 2017/0308460) (hereinafter “Guthula”).  

As for claim 6, Huang in view of Lawrie and Whitworth teaches claim 1.  

However, Guthula teaches wherein validating that the data structure conforms to a packet descriptor format comprises checking that the data structure comprises a base offset from an address. ([Guthula, para. 0004-0005; Fig. 2B; para. 0025] the processor convert a physical address at the kernel a virtual address by means of an offset.  If the page table entry [data structure] at that offset [a base offset from an address] is valid [checking], the processor takes the physical page frame from this entry).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elements disclosed by Huang, Lawrie and Whitworth with the teachings of Guthula to include validating that the data structure conforms to a packet descriptor format comprises checking that the data structure comprises a base offset from an address.  One of ordinary skill in the art would have been motivated to make this modification because such a system spares the OS from having to set up a kernel level page table-based translation and allows applications to pass buffer addresses to the hardware device (such as the network driver).  (Guthula, para. 0015, and 0017)

As for claim 7, Huang in view of Lawrie, Whitworth and further in view of Guthula teaches claim 6.
Huang also teaches wherein providing the validated packets to the MDK object further comprises translating [the base offset from the address] to a [pointer in] kernel virtual address space.  ([Huang para. 0073] user-space instances are run atop of the kernel, and use any variety of isolation technique to be allocated memory, such as the base offset method of Guthula.  [Para. 0090 - 0093; Fig. 1C; Fig. 2A] once the validation process is complete, exchange of data is permitted, which includes, for the instance engine passing [translating] the data from the user-space instance to a kernel address space that is in virtual memory.  Analogous transmission pathways to allow communication across different virtual machines.  [0076] Kernel address space in virtual memory is kept separate from user-space.  [Para. 0082] thus the similar pathway would be the instance engine passing [translating] the validated packets from the user-space instance to the Guest OS and the Hypervisor MDK objects in the hardware/kernel address space that is in virtual memory].  Translating the base offset from the address to a pointer in kernel space is taught by Guthula below)
Huang in view of Lawrie and Whitworth does not clearly teach translating the base offset from the address to a pointer in kernel space.  
However, Guthula teaches translating the base offset from the address to a pointer in virtual address kernel space.  ([Guthula, para. 0025; Fig. 2A Fig. 2B] for example, the user space Buffer-1 translates to a virtual address in kernel space Buffer-1 which is a pointer to a physical address that can be translated by a kernel translation table)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Huang in view of Lawrie, Whitworth and Guthula for the same reasons as disclosed above. 

As per claim 27, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

As per claim 28, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tu et al. (US Pub. 2019/0140983) discloses packets traveling from a virtual machine to a port, where they may be filtered using the extended Berkeley Packet Filter (eBPF), which aligns with the function of validating a generic data structure/packet descriptor
Singh et al. (US Patent No. 10,798,059) discloses an application passing a packet to a kernel which may copy offset information from a control message field of a packet, and then pass the packet further down the network stack, where the user space application creates the packet and inserts information that identifies the offset. 
Han (US Patent No. 2017/0126726) discloses user space headers including a descriptor generated by a user space network stack included in an application.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498